11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:19-cv-01365-TJH-SP Document 30 Filed 07/23/20 Pagelof1 Page ID #:444

United States District Court
Central District of California
Western Division

CONSTANTIN CRISTIAN PAUNA, ED CV 19-01365 TJH (SPx)
Plaintiff,
V.
Orver to Show Cause
ZURICH INSURANCE COMPANY, et ai.,
Defendants.

 

 

Ut is Ordsereds that Plaintiff shall show cause, if any, as to why Defendant AAA
Freight, Inc. should not be dismissed for failure to serve within the time limits imposed
by Fed. R. Civ. P. 4.

Plaintiff shall file a written response to this Order to Show Cause by August 10,
2020. Any brief in opposition to Plaintiff’s written response shall be filed no later than
seven days after Plaintiff's response is filed. Plaintiff may file a rely brief to any

opposition no later than seven days after any opposition brief is filed.

Date: July 23, 2020

     

ep J. Hatter,

 

  

Senior AQnited States District Jusge

 
